Filed 11/17/22

                 CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                        DIVISION EIGHT


 JESSICA LOY et al.,                   B315313

        Plaintiffs and Respondents,    Los Angeles County
                                       Super. Ct. No. 19STCV45035
        v.

 TRINA KENNEY et al.,

        Defendants and Appellants.


     APPEAL from an order of the Superior Court of
Los Angeles County, Barbara Marie Scheper, Judge. Affirmed.

      Ewaniszyk Law Firm, Richard M. Ewaniszyk; Arias &
Lockwood, Christopher D. Lockwood; Law Office of Donald W.
Reid and Donald W. Reid for Defendants and Appellants.

      Cotchett, Pitre & McCarthy, Gary A. Praglin, Theresa E.
Vitale; Animal Legal Defense Fund, Isabel F. Callejo-Brighton
and Christopher Berry for Plaintiffs and Respondents.
                        ____________________
       Dog buyers claimed a puppy mill victimized them. They
said the mill advertised online, negotiated by text, arranged
parking lot meetups, insisted on cash, and sold underage puppies
that sickened within one day and soon died. The buyers alleged
the mill was the Kenney family: parents Trina and Rick and
their children Jezriel and Elijah. Nine buyers, joined by Caru
Society for the Prevention of Cruelty to Animals, sued the
Kenneys and moved for a preliminary injunction. The trial court
found the plaintiffs were likely to succeed in proving the Kenneys
had violated several statutes, including the Consumers Legal
Remedies Act. (Civ. Code, § 1750 et seq. (the Act).) One theory
was false advertising: it was wrong to represent the puppies
were healthy when in truth they were not. Pending trial, the
court granted a preliminary injunction barring the Kenneys from
advertising or selling dogs.
       The Kenneys appeal the preliminary injunction. As a
group, they filed a single opening brief and a single reply: they
appeal as one group with a unified legal position. We treat the
four as a bloc.
       The Kenneys’ main complaint is no proof showed they were
the ones selling these dogs. The trial court was right, however, to
reject this identity defense and to find the Kenneys were the dog
sellers. The court was also right to find likely harm to the public
justified the preliminary injunction. We affirm.
                                   I
       The dog buyers and Caru alleged the Kenneys sold puppies
by representing them as healthy when in fact the puppies were
sickly and soon died. The Act allows damaged consumers to sue
for an injunction if a seller represents goods have qualities they




                                 2
do not have. (Civ. Code, §§ 1770, subd. (a)(5), 1780, subd. (a)(2).)
The plaintiffs also alleged other theories against the Kenneys.
       The buyers and Caru moved for a preliminary injunction
barring the Kenneys from advertising or selling dogs. The
moving papers included declarations from three dog buyers:
Brandon Swigart, Jessica Loy, and Anthony Paradise. Humane
Society Officer Frank Padilla described the history of
enforcement efforts against the Kenneys related to puppy sales.
The moving papers excerpted the Kenneys’ depositions.
       We detail some of this evidence in the next section.
                                  II
       The Kenneys claim no admissible evidence supported the
injunction.
       We use a deferential standard to review this claim. We
affirm a decision about whether to grant a preliminary injunction
unless the decision is an abuse of discretion. (BBBB Bonding
Corp. v. Caldwell (2021) 73 Cal.App.5th 349, 364 (BBBB).) In
applying this standard, we review the record as a whole and
accept all evidence supporting the order. We disregard contrary
evidence, we draw inferences in favor of the order, and we do not
reweigh evidence. (Schmidt v. Superior Court (2020) 44
Cal.App.5th 570, 581.) This holds for both implicit and explicit
factual findings. Lack of specificity does not undermine a finding
if the record reveals rational support. (Letgolts v. David H. Pierce
& Associates, PC (2021) 71 Cal.App.5th 272, 286.) If supported
by substantial evidence, the trial court’s findings govern our
review. (Schmidt, at p. 582.) We review the trial court’s decision,
not its reasoning. (See Kokubu v. Sudo (2022) 76 Cal.App.5th
1074, 1082.) We review evidentiary rulings for abuse of




                                 3
discretion. (Jane IL Doe v. Brightstar Residential Inc. (2022) 76
Cal.App.5th 171, 176.)
                                  A
       The Kenneys’ main factual complaint is about identity: we
weren’t the sellers. They say the buyers’ declarations lacked
proper evidentiary foundations to identify the Kenneys as the dog
sellers. The Kenneys maintain “unidentified people” ran the
puppy mill and sold those dogs.
       Overwhelming evidence demolishes this complaint.
                                   1
       We review the three declarations from buyers Swigart, Loy,
and Paradise to pinpoint the issue.
                                   a
       Swigart declared he and his wife were searching for a type
of puppy called a labradoodle. Swigart texted the phone number
listed in a Craigslist online ad picturing puppies for $1,250 each.
       On February 2, 2019, the seller texted that “my son” could
be at “a safe public place”: 2700 E. Workman St., West Covina,
CA 91791. Swigart lived in Huntington Beach but was willing to
drive to the West Covina address to buy the dog. Swigart arrived
and texted the seller that he and his wife were “here in the
parking lot.” They waited for the seller for over an hour before
texting, “We will wait another 15 [minutes] and then we are
taking off.” The seller texted back, “Hi i am so sorry I don’t know
what happened he was suppose[d] to be there an hour ago!!! I
will try to get ahold of him but I’m still at work.” On account of
the delay, the seller reduced the price to $1,200.
       Swigart declared, “The seller’s daughter ended up meeting
us with the puppies instead of the seller’s son.” The Swigarts
paid the daughter $1,200 and took a dog home.




                                 4
       Once home, the Swigarts’ new dog immediately fell
mortally ill. They took out a line of credit and paid about $9,000
in vet bills to try to save it.
       On March 9, 2019, the vet euthanized the Swigarts’ dog. In
the interim, the Swigarts washed the dog and discovered it had
been dyed brown.
       The Kenneys challenge the portion of Swigart’s declaration
where he stated, “We paid the seller’s daughter, [whom] we later
learned was Jezriel Kenney after seeing her photograph.” They
say Swigart did not append this photograph and did not explain
where he got it, which provided inadequate foundation. This
poses the identification issue about which the Kenneys appeal.
                                  b
       The Kenneys level a similar challenge to the declaration of
Loy, who declared, “The seller, who I later learned was Trina
Kenney, denied selling us Bear and then threatened me with a
racial slur.” “Bear” is what Loy named the dog she and her
family bought for $1,000 cash in the parking lot of a taco
restaurant. Loy bought the dog on the representation it was nine
to 12 weeks old. The dog sickened on the drive home and later
died. It had been dyed brown.
       The Kenneys say Loy “provided no personal knowledge
basis for contending the seller was Trina Kenney.” This again
poses the identification issue.
                                  c
       The Kenneys make the same attack on the Paradise
declaration. Paradise swore he paid $1,800 cash for a dog he
bought in a Starbucks parking lot. The dog was advertised as
eight weeks old. “On May 1, 2020, we met the seller, Trina
Kenney, and her minor daughter in the Starbucks parking lot




                                5
located at 101 Barranca Avenue, West Covina, California, 91791.
Trina arrived in a brand-new Mercedes.”
       Paradise’s new puppy died within days.
       The Kenneys object that Paradise “stated no personal
knowledge basis for contending the people he met are Trina
Kenney or her daughter. This is speculation not based on
personal knowledge.”
                                   2
       Abundant proof supported the trial court’s identity finding
that it was the Kenneys who sold puppies to Swigart, Loy, and
Paradise. The Kenneys’ deposition testimony lavishly
established their identity as puppy sellers: they sold puppies in
the past, they had kennel facilities on the family property, and
they had an elaborate puppy sale history with local humane
society officials. Deposition testimony, together with the Padilla
and buyers’ declarations, also showed these particular sales fit
the Kenneys’ standard methods: dyed puppies, Craigslist,
parking lots, and so on. There was no mystery about the
Kenneys’ identity as the dog sellers. We review this extensive
proof.
                                   a
       In her deposition, Trina Kenney admitted she did sell
puppies.
       When asked where she got the puppies she sells, Trina
Kenney testified she bought them “off of Craigslist, buying and
reselling. Recycler. Facebook. Sometimes word of mouth.”
       “Q: So you purchase the puppies yourself from somebody
else and then you resell them?
       “A: Yes, I have.”




                                6
        Trina Kenney suggested she resold puppies in as little as
an hour.
        “Q: So in the hour between when you obtain these pets,
these puppies from a seller and then reselling them, do you ever
vaccinate them?
        “A: Of course.
        “Q: So in a one-hour span you vaccinate these dogs?
        “A: Yeah, it’s really fast. Takes me like—seriously like 30
seconds to do one dog.”
        She said she provided vaccination records to puppy buyers
“[i]f they ask for it.” When asked “Have any of these vaccinations
ever come from a veterinarian?”, Trina Kenney answered, “No,
not that I can recall.”
                                    b
        Rick Kenney also admitted many relevant facts.
        He admitted that “Animal Control has visited my Property
unannounced numerous times to investigate complaints that my
family is selling sick puppies.”
        He likewise admitted that in 2018 “Animal Control”
assisted the Humane Society in seizing 32 dogs from his property
on Daisy Lane in Phelan, California. The seizure was pursuant
to a search warrant for “[a]ny and all dogs that appear sick.”
        The record contains a picture of Rick Kenney holding a
small puppy. There likewise are photos of the Kenneys’ Daisy
Lane property showing an extensive block of outdoor kennel
cages on a concrete pad. The kennel cages are tall and wide, in a
contiguous line, and detached from other structures. Each cage is
large enough to hold many dogs, and there are many cages.
                                    c
        Jezriel Kenney also made pertinent admissions.




                                7
        She admitted that, during a raid for puppies, officials
interviewed her regarding dogs. This raid and interview were at
her father’s house on Daisy Lane, where she then lived. Jezriel
Kenney identified pictures of “the kennels at my dad’s house” on
Daisy Lane.
        When asked whether she had ever heard her father had
sold puppies, Jezriel Kenney answered, “I don’t know. I don’t
think so. I don’t know. I guess.”
        The wording of this answer creates a cascade of inferences.
        Jezriel Kenney sold labradoodle puppies online through
Craigslist.
        When asked, “Did the Kenney family ever give puppies
shots before selling them?”, Jezriel Kenney answered yes. She
personally had given injections to puppies: “It comes with two
little vials, you mix them together and then you administer the
shot to the puppy.”
        “Q: . . . So who fills out the vaccination record?
        “A: If they’re not filled out, then I usually let the people fill
them out. I’ll put the date that the puppy had the shot, but then
the rest of the information is for the owner of the puppy.
        “Q: So you’re the person who writes in the information on
the date that you gave the puppy the shot, right?
        “A: If the puppy did not come with a record, then yes.
Sometimes it’s me, sometimes it’s the person [whom] I get the
puppy from.
        “Q: And when you give a vaccine do you put some barcode
or a label on the shot record so that the puppy owner can know
what vaccine was given?
        “A: Yeah, whatever it comes with you give them.”




                                    8
       Jezriel Kenney did not keep records of shots she gave
puppies.
                                   d
       Humane Society Officer Frank Padilla supplied information
about the Kenneys’ puppy business.
       Padilla had worked for the Humane Society of San
Bernardino Valley for 15 years. In about 2012, his office began
receiving complaints about online sales of sick and underage
puppies and set up an undercover buy. Siblings Jezriel and
Elijah Kenney showed up at the arranged locale with two
puppies. The two Kenneys claimed they had been dropped off to
make the sale. They ran away without the puppies while the
officer waited for the sheriff’s department to arrive. The officer
seized the dogs and later got a call from a man saying he was
Rick Kenney, father of Jezriel and Elijah Kenney. The office’s
investigation revealed the family included father Rick Kenney,
his wife Trina Kenney, and their children Jezriel and Elijah. (A
third child is not involved in this appeal.) The children were
minors at the time, and the adults were using their minor
children as fronts to make the sales.
       In 2014, Padilla’s office was involved in another sting
against the Kenneys. A person bought a puppy from Rick
Kenney, and the puppy turned out to be sick. The disgruntled
buyer gave Padilla’s office a picture of Rick Kenney holding a
puppy. Padilla’s office set up another sting. Rick Kenney arrived
in the car with his five-year-old daughter, who is not involved in
this case. The child got out of the car to deliver the puppy but
then Rick Kenney—apparently sensing the operation was a
sting—drove off and left his five year old in the parking lot.




                                9
       In 2017, Padilla set up another sting on the Kenneys in
Rancho Cucamonga. Padilla’s office responded to a Craigslist ad
for a puppy, and the Kenneys set a location for the sale. The
entire Kenney family arrived. Rick Kenney sent his daughter
Jezriel out of the car with the puppy to meet the buyer. Officers
arrested Rick Kenney for driving on a suspended license and took
him to jail in handcuffs. The officers cited Trina Kenney for
doing business without a license.
       In 2018, officers executed a search warrant on the Kenneys’
Daisy Lane property and arrested Rick Kenney for being a felon
in possession of a firearm. The Humane Society seized 32
puppies and dogs. Padilla saw the living conditions for the
animals were “unhealthy and cruel.”
       In the garage, Padilla found a litter of 10 puppies of age six
to eight weeks. The mother dog was not there, and the puppies
were encrusted with feces and diarrhea. There was no food or
water there, and Padilla found no dog or puppy food anywhere on
the property. Padilla confiscated the puppies for their safety but
within hours they showed symptoms of Parvo virus and several
had to be euthanized. Parvo is very contagious and can spread
easily to puppies and dogs with immune problems. The virus
does not show symptoms for the first few days, but the infected
animals can spread the disease. It then is difficult to sterilize the
dogs’ area. Padilla declared the “lack of drains and the
contamination of the dirt observed around the Kenney kennels
would make it nearly impossible to get rid of the virus.”
       One of the few puppies to survive turned from brown to
white when bathed, showing the dog’s fur had been dyed.
       The search of the Daisy Lane property turned up hair dye
and vaccination records but no vaccines and no syringes. Officers




                                 10
seized six computers and cell phones. Software on the smart
phones allowed the user to generate additional numbers to send
and receive texts. The software “gives you the ability to change
numbers as many times as needed and start with new numbers
again.”
       During the search, Trina Kenney said words to the effect
that “you will not stop us from selling puppies.”
                                   e
       The Kenneys objected to the Padilla declaration in the trial
court on the grounds it was improper character evidence. The
trial court overruled this objection because the “evidence is being
offered to demonstrate the identity of the sellers as Defendants,
as well as opportunity, intent, and a common plan. (Evid. Code,
§ 1101; see e.g., People v. Edwards (2013) 57 Cal.4th 658, 713.)”
       On appeal, the Kenneys by omission abandon their
character evidence objection: their opening brief cites neither
Evidence Code section 1101; People v. Edwards (2013) 57 Cal.4th
658; nor any other character evidence authority. They thus
forfeit this ground. They likewise have forfeited other appellate
objections to the Padilla declaration because they failed to raise
these objections in the trial court. (See Evid. Code, § 353.)
                                  3
       This proof destroys the Kenneys’ complaint about the
foundational adequacy of the declarations concerning identity.
Assuming for argument’s sake there were foundational errors in
the buyers’ declarations, these assumed errors were harmless
because a mass of other evidence supported the trial court finding
that, by a preponderance, the Kenneys were the sellers.




                                11
                                  B
      The Kenneys’ second evidentiary objection attacks proof the
puppies had been dyed brown. This objection is insubstantial.
Loy declared she bathed her dog and it turned from brown to
white: “the brown coloring came out in the bath and his coat was
actually an off-white color.” This report was a firsthand
observation. Padilla also found hair dye at the Kenney home on
Daisy Lane.
                                  C
      The Kenneys’ other evidentiary objections are immaterial.
They condemn the foundation for the declarations’ statements
about which disease killed each dog, the age of the dogs, and
whether vaccination records were falsified.
      These other statements are immaterial because they were
unnecessary to the trial court’s analysis, which was valid.
      The trial court accurately recounted the law. It evaluated
two interrelated factors: the likelihood the plaintiffs would
prevail on the merits at trial, and the interim harm likely to be
sustained if the injunction were denied compared to the harm the
defendants likely would suffer if it were granted. (BBBB, supra,
73 Cal.App.5th at p. 364.) The trial court found the plaintiffs
were likely to prevail on the merits, and the balance of harms
favored the injunction. Whether the puppies died of Parvo virus
or some other disease, for instance, does not matter.
      Substantial evidence supported the plaintiffs’ probability of
success. The Act prohibits selling goods that are not as
advertised. (Civ. Code, § 1770, subd. (a)(5).) The trial court had
an ample basis for concluding the Kenneys had represented the
puppies were healthy when in fact they were not: all rapidly
died.




                                12
       When the puppies you sell immediately get sick and die,
the plaintiffs at trial probably will be able to show your claims
about good health were false. That is all the Act requires in this
situation. The puppies’ age and so forth does not affect this
analysis.
       On the second prong, the trial court correctly balanced the
harms. The court noted the Kenneys offered no proof a
preliminary injunction would cause them irreparable harm. This
is understandable. The Kenneys put themselves in an
intractable situation by pursuing an identity defense: difficulties
arise when people insist “we are not doing that, but if you stop us
from doing that it will cause us serious problems.”
       The trial court properly found the public would be harmed
if the Kenneys continued selling unhealthy dogs to other families
seeking pets.
       Swigart, Loy, and Paradise functioned as private attorneys
general, seeking an injunction against future deceptive practices
on behalf of the general public. The Act’s injunctive relief
provision is not to resolve private disputes but to remedy a public
wrong. The benefits of granting injunctive relief accrue to the
general public in danger of being victimized by the same
deceptive practices these buyers suffered. (See Broughton v.
Cigna Healthplans of California (1999) 21 Cal.4th 1066, 1079–
1080.)
       The trial court had a basis for finding the Kenneys posed a
continuing menace to the public at large. The preliminary proof
was that the Kenneys persisted in their routine. As Humane
Society Officer Padilla reported, Trina Kenney said, “[Y]ou will
not stop us from selling puppies.” As a preliminary remedy
pending trial, closing this puppy mill was in the public interest.




                                13
                                 III
      The parties raise other issues we need not and do not
reach. They discuss other theories of liability that supplement
the Act. These are unnecessary to our holding. Nor need we
address whether Caru alone had standing to bring this case. The
preliminary injunction is valid irrespective of whether Caru is in
or out of the case. For purposes of this appeal, Caru is just a
spare plaintiff. No one argues otherwise. We express no view on
the merits of these ancillary issues.
                          DISPOSITION
      We affirm and award costs to respondents.




                                          WILEY, J.

We concur:



             STRATTON, P. J.




             GRIMES, J.




                                14